— Appeal from the order entered February 3, 1983, Supreme Court, New York County (Arnold G. Fraiman, J.), denying plaintiff’s motion for partial summary judgment, is dismissed, without costs, since the order did not survive the judgment entered June 10, 1983. Appeal from the order entered May 26, 1983, Supreme Court, New York County (Irving Kirschenbaum, J.), dismissing all causes of action and directing entry of judgment for defendant, is dismissed as subsumed in the judgment, without costs. That judgment, entered June 10,1983 in the same court, is unanimously modified, on the law, to the extent of declaring for defendant that termination of the lease was proper, and the judgment is otherwise affirmed, without costs. 11 While we agree with the analysis of Justice Kirschenbaum as expressed in his decision dated May 4,1983, it was error to dismiss the first cause of action which sought a declaratory judgment merely because plaintiff was not entitled to the declaration sought by it (Lanza v Wagner, 11 NY2d 317, 334). Accordingly, we modify to make the appropriate declaration in defendant’s favor, and otherwise affirm. Concur — Murphy, P. J., Sandler, Carro, Fein and Alexander, JJ.